Name: 2000/632/EC: Commission Decision of 16 October 2000 on additional Community financial aid towards the eradication of classical swine fever in Belgium in 1997 and 1998 (notified under document number C(2000) 3011) (Text with EEA relevance) (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  health;  cooperation policy;  agricultural activity;  Europe
 Date Published: 2000-10-20

 Avis juridique important|32000D06322000/632/EC: Commission Decision of 16 October 2000 on additional Community financial aid towards the eradication of classical swine fever in Belgium in 1997 and 1998 (notified under document number C(2000) 3011) (Text with EEA relevance) (Only the French and Dutch texts are authentic) Official Journal L 267 , 20/10/2000 P. 0062 - 0062Commission Decisionof 16 October 2000on additional Community financial aid towards the eradication of classical swine fever in Belgium in 1997 and 1998(notified under document number C(2000) 3011)(Only the French and Dutch texts are authentic)(Text with EEA relevance)(2000/632/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC(1) of 26 June 1990 on expenditure in the veterinary field, as last amended by Regulation (EC) No 1258/1999(2), and in particular Article 3(3) and (5) and Article 6 thereof,Whereas:(1) Outbreaks of classical swine fever occurred in Belgium in July 1997. The appearance of the disease represents a serious danger to community pig stocks. With a view to contributing towards the speedy eradication of the disease the Community is able to contribute to expenditure incurred by the Member State for losses suffered.(2) On 3 June 1998 Belgium presented an application for reimbursement of all the expenditure incurred within the country in 1997 and 1998, supplementing the application with further data received on 18 January 2000.(3) The Commission has adopted Decisions 98/61/EC(3), 98/674/EC(4) on Community financial aid towards the eradication of classical swine fever and Decision 1999/20/EC(5) on the prevention of classical swine fever. Three tranches by way of advance payments have been paid under those Decisions, for a total of EUR 3,15 million.(4) It is now necessary to fix the amount of the final tranche of Community financial aid.(5) The Commission has verified that all the Community veterinay rules have been applied and that all the conditions attaching to Community financial aid have been observed.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1A fourth and final tranche of a maximum of EUR 365000 shall be available to Belgium by way of Community financial aid for eligible expenditure incurred towards eradicating outbreaks of classical swine fever in 1997 and 1998.Article 2The balance of the Community financial aid shall be paid to Belgium once this Decision has been adopted.Article 3This Decision is addressed to the Kingdom of Belgium.Done at Brussels, 16 October 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 160, 26.6.1999, p. 103.(3) OJ L 16, 21.1.1998, p. 39.(4) OJ L 317, 26.11.1998, p. 41.(5) OJ L 6, 12.1.1999, p. 22.